Citation Nr: 1750889	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine (neck) disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1995 to March 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a neck disability and declined to reopen a claim of service connection for a low back disability.   

In a September 2013 VA Form 9, the Veteran requested a hearing before the Board; in a statement received in May 2017, he withdrew such request.  In August 2017, a request for a 60-day abeyance period was granted.  That period has lapsed; additional evidence, including a private medical opinion from Dr. F.L.B, was received.  

The issues of service connection for a low back disability (on de novo review) and a neck disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.  


FINDINGS OF FACT

1.  An unappealed May 1998 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that such disability was not shown; the Veteran did not appeal that denial, and the May 1998 rating decision became final.

2.  Evidence received since the May 1998 rating decision shows that the Veteran has lumbar degenerative disc disease (DDD); relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim. 



CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  As this decision grants that portion of the claim decided herein (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A May 1998 rating decision denied service connection for low back pain, based essentially on a finding that a disability was not shown.  The Veteran did not appeal that rating decision, or submit new and material evidence within a year following, and it became final and is the last prior final rating decision in the matter.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the May 1998 rating decision included service treatment records (STRs) and the Veteran's lay statements.  As the claim was previously denied based on a finding that a current disability was not shown, for evidence to be new and material, it must tend to relate to this unestablished fact (i.e., it must tend to show the existence of a current low back disability, and relate it to service).

Evidence received since the May 1998 rating decision includes an August 2017 private medical statement (received in September 2017) from Dr. F.L.B., which states that the Veteran has a current diagnosis of lumbar degenerative disc disease (DDD) and relates it to a reported fall in service.  This evidence is new, as it was not part of the record in May 1998, and is material, as it is competent (medical) evidence that pertains to the unestablished fact necessary to substantiate the claim.  Consequently, in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is both new and material, and that the claim of service connection for a low back disability may be reopened.  De novo consideration of the claim is discussed in the remand below.


ORDER

The appeal to reopen the claim of service connection for a low back disability is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his original claim of service connection for a neck disability, and his now reopened claim of service connection for a low back disability.

It appears that pertinent (and perhaps critical) records relating to a postservice motor vehicle accident (MVA) and postservice private medical treatment remain outstanding.  On January 7, 2009 VA primary care initial evaluation, the Veteran reported "pain in the neck and head for several years"; he reported a February 2000 MVA which involved a whiplash injury.  He also reported receiving chiropractic treatment which "helped with pain in the neck and back."  On October 2009 VA spine examination, the Veteran again reported being involved in a 2000 MVA, and stated that he received chiropractic treatment.  Records of the twice-reported 2000 MVA (and associated chiropractic treatment) are not associated with the record, and it does not appear they were sought.  

In his November 2010 notice of disagreement, the Veteran denied being in a MVA in 2000, but acknowledged receiving chiropractic treatment from 1998 to 2004.  HIs denial of a postservice MVA appears to be self-serving, apparently to avoid submission of evidence critical in these claims (particularly as he originally reported the month and year of the postservice MVA while seeking medical treatment, seven months prior to the filing of the instant claim).  Regardless, approximately six years of critical chiropractic treatment records remain outstanding.  The Board notes the Veteran's report that he was unable to obtain such records "due to the fact that the chiropractor had moved."  However, if he identifies the chiropractor (and where the practice was located) and provides authorization for VA to obtain the records, the AOJ would at least be able to attempt to locate the provider and secure the relevant records.      

Records pertaining to the injuries the Veteran sustained postservice and their treatment are likely to contain critical evidence pertinent to the instant claims, are not associated with the record, and must be sought.  The Veteran's assistance (providing identifying information and authorizations for VA to secure private records) will be needed for the AOJ to pursue development for those records.  The Veteran is advised that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence requested in connection with a claim for VA benefits is not received within one year after the date of request the claim will [emphasis added] be considered abandoned.  

As discussed above, in September 2017, VA received a private medical statement from Dr. F.L.B., which states that the Veteran has current diagnoses of cervical and lumbar DDD.  The physician opined that such were "at least is likely is not (sic)...caused by his military service and a result of his fall from the ammunition truck."  The Board finds the opinion inadequate for rating purposes, as the rationale provided is based on an inaccurate factual premise.  Specifically, it states that "...these conditions existed while he was in the military service."  Review of the STRs shows complaints of neck and back pain without mechanism of injury; the STRs do not show a diagnosis of DDD.  Furthermore, as discussed above, a May 1998 rating decision denied service connection for low back pain, based essentially on a finding that a disability (underlying reported pain) was not shown.  Accordingly, if development for outstanding pertinent records is completed, another examination to secure an adequate medical advisory opinion may be necessary.    

Finally, a review of the record found that the Veteran receives occasional treatment for his back and neck at VA facilities.  The most recent VA treatment record associated with the file is from July 2016.  As all records of back and neck treatment he has received to the present may contain pertinent evidence in the matters at hand, and because VA treatment records are constructively of record, they must be secured for the record.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated records of all VA evaluations or treatment the Veteran has received for his back and neck since July 2016 (when the most recent VA treatment records associated with the record are dated).

2.  The AOJ should ask the Veteran to provide the identifying information and releases necessary for VA to secure the following:

(a) All records pertaining to his self-reported 2000 MVA (to include police accident reports, insurance claims and settlements, and complete clinical records of the (immediate and any follow-up, i.e., emergency room and any subsequent hospitalizations) treatment he received following the accident.  

(b) Complete clinical records of any additional (records of which are not already associated with the record) evaluations or treatment he received for his back and neck since his separation from service, to specifically include complete records of his chiropractic treatment from 1998 to 2004. 

The Veteran should be reminded that he has one year from the date of the request letter to submit the identifying information and releases, and that expeditious handling of his claims is dependent on the promptness of his response.  

The AOJ must secure for the record copies of the complete records from the all providers/sources identified.  If any records requested are unavailable, the reason must be explained in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

The AOJ should not proceed with further development until the Veteran responds to their request letter or the one year period he is afforded by regulation to respond has expired (or he indicates he will not cooperate and waives the remainder of the one year period).  If he does not respond to the request for identifying information and releases within a year, the claims should be further processed under 38 C.F.R. § 3.158(a).

3.  Thereafter, if (and only if) additional pertinent records are received (or established to be nonexistent/irretrievably lost), and the claim has not been processed under 38 C.F.R. § 3.158(a), the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his lumbar and cervical spine disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each lumbar and cervical spine disability found/shown by the record during the pendency of the instant claims.

b) Please identify the likely etiology for each lumbar and cervical spine disability diagnosed.  Specifically, is it at least as likely as not (a 50 % or greater probability) that the disability was incurred during the Veteran's active service (vs. due to any postservice injury shown by the record) ? 

The examiner must include rationale for all opinions, citing to supporting factual data and medical literature/treatise as deemed appropriate.

4.  The AOJ should then review the record and readjudicate the claims (i service connection for a low back disability on de novo review).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his agent opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


